Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
           In the reply filed 12/23/2021, Applicant has amended Claims 17-19, 22, 24, and 35-36.  
Claims 2-4, 25-28 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	 Claims 1, 5-6, 8-9, 17-19, 21-22, 24 and 35-37 are under consideration. 



Withdrawn 35 USC § 112(b)
The prior rejection of Claims 17, 19, 22, 35 and 36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in light of Applicant’s amendments of instant claims to provide a proper antecedent basis.


Withdrawn 35 USC § 112(d)
The prior rejection of Claim 18 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112(d), pre-AIA  4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends is withdrawn in light of Applicant’s amendments of instant claim to describe the cell of claim 24.


Maintained Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-6, 8-9, 17-19, 21-22, 24, 36 and 37 stand rejected under 35 U.S.C. 103 as being unpatentable over Dotti et al., (WO2015/080981, filed 11/21/2014, .

In regard to claims 1 and 37, Dotti teaches a polypeptide comprising a i) first polypeptide domain being a transmembrane domain and endodomain of a chimeric antigen receptor (CAR); and ii) a second extracellular polypeptide domain binding the chondroitin sulfate proteoglycan-4 CSPG4 (Abstract, [0008-0015, 0038-0047], see claim 32 of Dotti).
In regard to claims 17 and 19, Dotti teaches the CAR comprises CD28 and CD3-zeta transmembrane and endodomains ([0019, 0136, 139, 0150, 0153], see Fig. 9), similar to a 2nd or 3rd generation CARs. 
In regard to claim 18, Dotti teaches the CAR polypeptide is combined with polypeptides that are encoded by a suicide gene system [0012, 0077].
In regard to claims 21-22, Dotti teaches the expression vector encoding the CAR polypeptide [0077-0079].
In regard to claim 24, Dotti teaches a host cytotoxic T cell [0005, 0056, 0128].
However, in regard to claims 1 and 37, Dotti is silent with respect to a CAR comprising a binding domain for CSPG4 that is a VAR2CSA polypeptide which is capable of binding the CSA moieties on CSPG4.
	In regard to claims 1 and 37, Salanti teaches a VAR2CSA polypeptide that binds CSPG4 expressing cells via the chondroitin sulfate A (CSA) chains on CSPG4 (p. 1, 3rd para., p. 3, 1st para, p. 6, lines 25-28, see Table 1, line 1, p. 11, lines 4-6, 19-26, p. 13, st para, p. 51, 1st-3rd para., p. 79, lines 1-6). Furthermore, Salanti teaches the VAR2CSA polypeptide fusion or chimeric protein that can target CSPG4 expressing tumor cells and cancer stem cells (p. 3, Object of the Invention & Summary of Invention, p. 11, lines 19-26, p. 13, 1st para., p. 14, 1st para., p. 46, 1st & 2nd para., p. 51, 1st-3rd para.). Furthermore, Salanti teaches chondroitin sulfate chains attached to CSPG4 are known to be primarily CSA (p. 79, lines 5-6). Thus, Salanti teaches a VAR2CSA polypeptide that can be used a fusion or chimeric protein that is capable of targeting CSA on CSPG4 expressing tumor cells.
	In regard to claims 5 and 37, Salanti teaches the VAR2CSA polypeptide comprises SEQ ID NO: 56 (p. 14, 2nd para., p 15, 3rd para., p. 65), which has the ability to bind CSA presented by CSPGs and is identical to SEQ ID NO: 56 of instant application (see SCORE report 3/04/2019, rag. file, result #1).
	In regard to claims 6 and 9, Salanti teaches the VAR2CSA polypeptide comprises of the ID1, DBL2Xb, and ID2a domains that correspond to the amino acid sequence of SEQ ID NO: 1 (p. 15, line 30, p. 56, see also claim 7 of Salanti), which is identical to SEQ ID NO: 1 of instant application (see SCORE report 3/04/2019, rag. file, result #1). Specifically, Salanti teaches this sequence is the minimal region necessary for binding CSA (p. 94, last para., see claim 1 of Salanti).
	In regard to claim 8, Salanti teaches the VAR2CSA polypeptide binds CSA on CSPG with an affinity below 20 nanomolar (p. 74, Example 2, Table 3).
	In regard to claim 36, as stated supra, Salanti teaches the VAR2CSA polypeptide is capable of binding the CSA moiety of the tumor antigen CSPG4 on the surface of cancer cells.
Detailed Disclosure of the Invention). Furthermore, in regard to the reasonable expectation of success in using a VAR2CSA polypeptide as the extracellular CSA-CSPG4 binding domain with the transmembrane and endodomain of a CAR, Salanti teaches that the natural role for the VAR2CSA is to serve as a membrane associated protein expressed on the surface of infected blood cells to target them to the CSA expressing placenta during malaria infection (p. 1, last para.). Thus, the retargeting of T cells by the VAR2CSA protein to bind CSA containing proteoglycans such as CSPG4 is its natural function. Furthermore, Salanti demonstrates that the extracellular domain of VAR2CSA polypeptide when fused to a heterologous protein is sufficient to target that protein to CSA expressing cells (p. 89, Example 17, p. 101, last para.), thereby suggesting that other fusion proteins (i.e., a CAR) would also be able to target CSPG4-CSA expressing cells. Finally, the prior art of Cooney et al. teaches that CSPG4 is highly expressed on aggressive tumor cells such as the triple negative breast cancer cells MDA-231, and that CSPG4 presents CSA on these cells (p. 10, Fig. 4, p. 11. Fig. 5). Specifically, Cooney teaches “(b)ecause CSPG4 is abundant on aggressive cells, we hypothesized that it may function as a major core protein presenting CS-A” (p. 5, last para.), which is echoed by the teachings of Salanti wherein “the CS chain(s) attached to CSPG4 is known to be primarily CSA” (p. 79, lines 5-6). Importantly, the primary reference of Dotti teaches that the anti-CSPG4 CAR is able to successfully target these same triple negative MDA-231 breast cancer cells [0136, 0137, 0147], see Examples 1 & 2), while Salanti also teaches that the VAR2CSA is able to successfully target these same MDA-231 cells (p. 80, Table 5, p. 82, Table 7). Thus, a scientific nexus existed between the presence of CSPG4 comprising CSA chains in these cancer cells and the ability of these cells to be targeted by a VAR2CSA chimeric protein (to wit, a VAR2-CAR), wherein the success of targeting CSA on CSPG4 expressing cancer cells with VAR2CSA supported the reasonable expectation of success of targeting these cells with a VAR2-CAR.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/23/2021 are acknowledged.
1) First, Applicant argues that the Examiner has not established a reasonable expectation of success in combining the CSPG4-CAR of Dotti and the VAR2CSA of Salanti (2013) to make a VAR2-CAR. Specifically, Applicant argues that the degree of sulfation is important for whether VAR2CSA binds chondroitin sulfate (CS). Applicant cites the post-filing art of Salanti et al., (Cancer Cell, published 10/12/2015), which teaches that VAR2CSA only binds to CS type A (i.e., CSA), which are characterized by mono 4-O-sulfation of the N-acetyl-D-galactosamine sugar, and uses anti-C4S (i.e., 2B6) antibodies to demonstrates that this monosulfated position in CSA is preferred for VAR2CSA binding over disulfated positions with anti-C4S/C6S (i.e., CS56) antibodies.

As a first matter, the Examiner must clarify that among the sulfated species of CS that include CSA, CSC and CSC, it was well known that CSA was monosulfated at the C4 position (i.e., 4-O sulfation), while CSC was monosulfated at the C6 position, and CSE was disulfated at both the C4 and C6 positions (see Clooney, Introduction, 3rd para., Results, 1st para.).
In response to the teaches of Salanti (2015) regarding the specificity of VAR2CSA to the C4 monosulfated CS (i.e., CSA), this was already known in the prior art. Specifically, Salanti (2013) already teaches that VAR2CSA does not bind any chondroitin sulfate (CS) in general. For example, Salanti (2013) teaches that VAR2CSA does not bind chondroitin sulfate C (CSC), which is monosulfated at the C6 position (p. 11, 1st para.), but specifically binds CSA, which is monosulfated at the C4 position (p. 2, 3rd para). Furthermore, Salanti (2013) teaches that the proteoglycan CSPG4 found on cancer cells comprises CS chains primarily sulfated on the C4 position (i.e., CSA) (p. 3, 1st para., p. 79, lines 5-6).  Furthermore, Clooney teaches that the metastatic behavior of cancer cells is dependent on the C4 (i.e., 4-O sulfation) of CSA as measured by inhibition of the enzyme specifically responsible for 4-O-sulfation of CS (i.e., CHST11) (Figs. 2 & 3), thereby completing the scientific nexus between combining the CSPG4-CAR of Dotti with the VAR2CSA targeting domain of Salanti (2013).



Applicant's second arguments, as well as previously filed Exhibits A-C have been fully considered and are not found persuasive. 
In response to Applicant's arguments against the reason to combine the prior art references because of possible immunosuppression of VAR2-CAR T cells by CSA, as a first matter, none of the cited references are directed to CSA in particular. Both Exhibits A & B are directed to chondroitin sulfate in general, and Exhibit C demonstrating T cell suppression is directed to oversulfated chondroitin sulfate (e.g., OSCS) not “its less sulfated progenitor” CSA (p. 1, Introduction, see also Fig. 2 of Exhibit C comparing OSCS to CSA). In fact, contrary to Applicant’s assertion, Fig. 3 of Exhibit C demonstrates that CSA has no immunosuppressive effects on SDF-1 mediated migration of T cells. As stated supra, it was known that VAR2CSA was specific to the mono C4 sulfated CSA, and not the unsulfated CS or oversulfated C4/C6 of CS. Thus, one of ordinary skill in the would have not been dissuaded from specifically targeted CSA with a VAR2CSA-CAR T cell.

3) Third, Applicant argues that the Examiner has not provided a reasonable expectation of success of a CAR-T based approach for targeting CSA with no information on antigen density. Specifically, Applicant cites Exhibit D to evidence that 
	Applicant's fourth arguments, as well as previously filed Exhibit D have been fully considered and are not found persuasive. 
	Although Exhibit D teaches that for anti-CD20 CAR T cells to be lytic require a certain threshold of antigens per cell, Applicant has not considered the fact that CSA is a multimeric chain of C4 substituted disaccharides, and there would be multiple binding sites for VAR2CSA in a single CSPG4 protein. Since Dottie teaches that CSPG4 is a viable target antigen for CAR T cells, it would have been obvious to one of ordinary skill to target the multiple CSA chains on CSPG4.
	Furthermore, as stated in the previous Office action, because Salanti (2013) demonstrates that VAR2CSA binds to the same highly aggressive human breast cancer cells (i.e., MDA-MB-231) as Dotti and Cooney (see p. 80, Table 5, line 3, p. 82, Table 7, line 8), there was a reasonable expectation of success that the VAR2-CAR could target these breast cancer cells even with an unknown antigen density. Applicant is reminded that absolute predictability is not a necessary prerequisite to a case of obviousness. 

	

Claim 35 stands rejected under 35 U.S.C. 103 as being unpatentable over Dotti et al., (WO2015/080981, filed 11/21/2014, published 6/04/2015), in view of Salanti et al., (WO2013/117705, filed 2/08/2013, published 8/15/2013, see IDS filed .

As stated supra, Dotti (2015) and Salanti (2013) et al., suggest a polypeptide comprising a i) first polypeptide domain being a transmembrane domain and endodomain of a chimeric antigen receptor (CAR); and ii) a second extracellular polypeptide domain of a VAR2CSA.
However, in regard to claim 35, Dotti (2015) et al. are silent with respect to a signal peptide.
In regard to claim 35, Schoenfeld teaches CARs for the treatment of cancers wherein the CARs comprise a signal peptide (Abstract, see Fig. 2A).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare a CAR with a VAR2CSA binding domain as suggested by Dotti (WO2015) and Salanti et al. and combine a signal peptide as taught Schonfeld with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Schonfled because the signal peptide allows the proper transport of CARs capable of glycosylation and delivery to the cell membrane and cell surface [0035-0037]. 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/23/2021 are acknowledged and have been addressed supra.

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ARTHUR S LEONARD/Examiner, Art Unit 1633